DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,120,859, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, a PRRSV antigen, and an antigen from Lawsonia intracellularis, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. While ‘859 does not mention that the M.hyo culture supernatant is substantially free of PCV2 antibodies, the specific treatment of protein-A and protein-G, as claimed, would remove all antibody immunocomplexes to pathogenic organisms, including PCV2 if present.
s 1-10 and 12-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,125,885, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, a PRRSV antigen, and an antigen from Lawsonia intracellularis, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. While ‘885 does not mention that the M.hyo culture supernatant is substantially free of PCV2 antibodies, the specific treatment of protein-A and protein-G, as claimed, would remove all antibody immunocomplexes to pathogenic organisms, including PCV2 if present.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,125,886, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, a PRRSV antigen, and a genetically modified PRRSV, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. While ‘886 does not mention that the M.hyo culture supernatant is substantially free of PCV2 antibodies, the specific treatment of protein-A and protein-G, as claimed, would remove all antibody immunocomplexes to pathogenic organisms, including PCV2 if present.
s 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,206,991, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, a PRRSV antigen, and an antigen from Lawsonia intracellularis, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. While ‘991 does not mention that the M.hyo culture supernatant is substantially free of PCV2 antibodies, the specific treatment of protein-A and protein-G, as claimed, would remove all antibody immunocomplexes to pathogenic organisms, including PCV2 if present.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,206,993, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, a PRRSV antigen, and an antigen from Lawsonia intracellularis, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. While ‘993 does not mention that the M.hyo culture supernatant is substantially free of PCV2 antibodies, the specific treatment of protein-A and protein-G, as .
Claims 1-10 and 12-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,668,139, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, a PRRSV antigen, and an antigen from Lawsonia intracellularis, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. While ‘139 does not mention that the M.hyo culture supernatant is substantially free of PCV2 antibodies, the specific treatment of protein-A and protein-G, as claimed, would remove all antibody immunocomplexes to pathogenic organisms, including PCV2 if present.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,668,145, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, a PRRSV antigen, and an antigen from Lawsonia intracellularis, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. While ‘145 does not mention that the M.hyo culture supernatant is .
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/859,093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims require a protein-A or protein-G treated Mycoplasma hyopneumoniae antigen from an Mhyo supernatant that is compatible with other swine antigens, including PCV2 expressed from a baculovirus vector or a chimeric PCV-1 encoding a PCV2 ORF 2 capsid protein, a PRRSV antigen, and an antigen from Lawsonia intracellularis, and is effective when administered to maternal antibody-positive porcine at least three weeks of age in a single dose with an adjuvant. While ‘145 does not mention that the M.hyo culture supernatant is substantially free of PCV2 antibodies, the specific treatment of protein-A and protein-G, as claimed, would remove all antibody immunocomplexes to pathogenic organisms, including PCV2 if present. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shanon A. Foley/Primary Examiner, Art Unit 1648